Citation Nr: 0807599	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to June 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).


FINDING OF FACT

A chronic eye disorder was not incurred in service, and the 
veteran does not have a current eye disorder attributed to 
service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2003, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 
2006, the veteran was sent a letter which included notice of 
the effective date and disability rating regulations, in 
accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.  

The veteran has reported that his eye sight deteriorated 
after he got acid in his eye during basic training.  He has 
also reported that he is unable to open his left eye fully.  
See, e.g., June 2003 statement.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Disability due to 
refractive error is not cognizable for VA compensation 
purposes unless it is aggravated by an in-service trauma or 
disease.  38 C.F.R. § 3.303(c) (2007).  

A February 12, 1976, service medical record reports the 
veteran's complaint of a burning sensation of the left eye, 
after waking with a crusty substance in the eye.  The veteran 
stated that he "might have gotten some acid from a 
dishwasher in the galley in his eyes."  The examiner noted 
that the veteran had some edema of the left eye and referred 
the veteran to the ophthalmology clinic.  The ophthalmology 
record reports the veteran's history and provisional findings 
of periorbital swelling, redness, irritation, and tenderness 
and a provisional diagnosis of conjunctivitis with possible 
orbital cellulitis.  After examination, the eye was noted to 
be injected, with erythema, periorbital edema, and whitish 
exudate in/on the lid.  The veteran was told not to work in 
the galley.  The examiner noted that he would give a 
prescription for bacterial conjunctivitis, though he was not 
certain that the veteran had conjunctivitis.  A February 13, 
1976, ophthalmology record reports that the lid erythema was 
gone, and there was less edema.  

On February 14, 1976, the veteran was treated for a history 
of temporary (five to ten minutes) left eye blindness after 
working in the sun for three hours.  The February 14, 1976, 
treatment record reports that the pupil was not reactive to 
light, and visual acuity was 20/20 in the right eye and 20/70 
in the left eye.  The veteran was referred to the 
ophthalmology clinic because of a history of continued pain 
in the right eye and past treatment for a dilated pupil.  The 
February 15, 1976, ophthalmology record reports that visual 
acuity was 20/15 in each eye, and physical examination 
revealed that the veteran had mild edema, moderate papillae 
of palpebral conjunctiva, a clear cornea, and a fixed and 
dilated pupil.  The examiner assessed the veteran with 
dilated pupil of the left eye probably due to atropine; loss 
of vision which "[might] be due to extended period in which 
he completely depleted his vision pigments;" and 
conjunctivitis which appeared to be improving.  

A February 17, 1976, ophthalmology record reports that the 
veteran's eye was "much improved," and a February 18, 1976, 
treatment record indicates that a culture of the exudate was 
negative, the erythema and swelling were gone, and the 
veteran reported that there was nothing on the eye lids in 
the morning.  A February 23, 1976, ophthalmology record 
reports the veteran's history of feeling fine, and the 
examiner found no swelling or erythema, normal conjunctiva 
and cornea, and visual acuity of 20/15 and 20/20.  A February 
23, 1976, treatment record (for headache) reports that the 
veteran had no voiced complaints of eye problems anymore, and 
subsequent service medical records do not report further 
treatment or complaints of eye problems.  The June 1976 
separation examination also reports a negative history as to 
eye trouble, and the clinical evaluation indicated that the 
only abnormality for the eyes was nearsightedness.  

February and March 2003 VA treatment records report that the 
veteran had good visual acuity with no swelling, discharge, 
scleral icterus, or cataracts.  There was no conjunctival 
injection, and, on fundoscopic exam, disks were sharp.  The 
pupils were noted to be equal, round, and reactive to light 
and accommodation.  An August 2003 VA treatment record 
reports the veteran's complaints of his eyes hurting, in 
addition to having a sinus headache and sore throat.  
Clinical findings included that the eyes had no redness or 
discharge, and the veteran was diagnosed with allergic 
rhinitis.  A September 2003 VA treatment record reports that 
the veteran's again complained of headache, irritated eyes, 
and clogged ears, and physical findings showed that the eyes 
were slightly injected.  The veteran was assessed with an 
upper respiratory infection and allergic rhinitis.  A 
November 2004 VA treatment record reports that the veteran's 
pupils were equal and reactive to light and accommodation.  A 
January 2005 ophthalmology record reports that the veteran 
had corrected visual acuity of 20/20 in each eye, with normal 
pupil and macula, clear lenses, and full extraocular movement 
bilaterally.  The veteran was assessed with myopia and dry 
eye syndrome.  February and October 2005 VA treatment records 
report that the veteran's pupils were equal, round, and 
reactive to light and accommodation, and the October 2005 
record reports that a fundoscopic examination was within 
normal limits.  

Based on the foregoing evidence, the Board finds that service 
connection is not warranted.  Initially the Board notes that 
service connection is not warranted for the veteran's 
refractive error.  The service medical records do not show 
rapid progression of the veteran's vision impairment, or a 
history thereof, and the examination records indicate that 
the veteran's corrected vision was 20/20 at entrance and 
separation and his uncorrected visual acuity actually 
improved during service.  Compare December 1975 enlistment 
examination record (uncorrected vision of 20/200 bilaterally) 
with June 1976 separation examination record (uncorrected 
vision of 20/100 bilaterally).  In other words, there is no 
evidence of aggravation of the veteran's refractive error so 
service connection is not warranted.  

Service connection is also not warranted for any other eye 
disorder.  Although the veteran was treated for 
conjunctivitis, temporary blindness, and enlarged pupils in 
service, the records indicates that the conditions were 
resolved by March 1976, with no evidence of any residual eye 
problems.  The post-service treatment records do not report 
any treatment for conjunctivitis, dilated pupils, or 
temporary loss of vision, and there is no medical evidence 
that the veteran's current "dry eye syndrome" is related to 
these in-service findings.  

In sum, the evidence does not indicate that the veteran had a 
chronic eye disorder in service or that he has a current eye 
disorder causally related to service.  Consequently, service 
connection must be denied.  


ORDER

Service connection for an eye disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


